DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 7, 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini et al. (Pub. No. US 2019/0129057) (hereinafter Fanini) in view of San Martin et al. (Pub. No. US 2019/0137649) (hereinafter San Martin).
	As per claims 1, 7 and 9-11, Fanini teaches disposing an electromagnetic (EM) logging tool in a wellbore, wherein the EM logging tool (see paragraph [0005]) comprises: a transmitter disposed on the EM logging tool and a receiver disposed on the EM logging tool (see paragraphs [0006], [0013] and [0053]); transmitting an electromagnetic field from the transmitter into one or more tubulars to energize the one or more tubulars with the electromagnetic field thereby producing an eddy current that emanates from the one or more tubulars, measuring the eddy current in the pipe string with the receiver on at least one channel to obtain a plurality of measurements (see paragraph [0036]); forming a first EM log from the plurality of measurements (see paragraph [0074]).
While Fanini teaches using data from a database of Multi-physics models to analyze the properties of the tubulars (see paragraphs [0114]-[0115]); Fanini fails to explicitly teach forming a relationship between the first EM log and a database, wherein the database is formed from one or more high-resolution measurements and producing a mapping function between the first EM log and the database and applying the mapping function to a second EM log to improve azimuthal resolution of the second EM log.
San Martin teaches that “taking a measurement (i.e. 1st EM log) at a first depth, and then adjusting the frequency used at a second depth based on the measurements at the first depth. The signals acquired for various frequencies at the first depth are processed to calculate a ratio of the signal to the total estimated error for each frequency. The error flowing into this ratio may be due to noise in the measurement circuit, insufficient numbers of measurement cycles resolution degradation, and/or eccentricity effects, and the signal may be affected, e.g., by the amount of Eddy currents generated, the attenuation in the pipes, and/or the impedance of the transmitter and receiver(s). If the signal-to-error ratio is found to locally increase with frequency, the operating frequencies are adjusted to higher values. If the signal-to-error ratio is found to locally decrease with frequency, the operating frequencies are adjusted to lower values. Measurements at the second depth (i.e. 2nd EM log) are then taken at the adjusted set of operating frequencies, the measurements taken at the first depth are processed to solve for the pipe parameters at that depth, which then flow into the modelling and simulation of signals for additional frequencies, for which associated signal-to-error ratios can be obtained to determine if more frequencies are necessary to improve the signal-to-error ratio. The frequencies to be used for measurements at the second depth are adjusted upward or downward depending on whether the signal-to-error ratio increases or decreases with frequency ” (see paragraphs [0034] and [0011]) and “a preprocessing module 726 for improving the signal quality prior to inversion; an inversion module 728 for determining the pipe parameters from the measured response signals; and a forward-modeling module 730 for computing reference response signals for use by the inversion module. In addition to the various computational modules, the memory 704 may also store data used by these modules, such as a library 732 of pre-computed response signals. The preprocessing and inversion modules 726, 728 may take threshold frequencies determined by the adaptive frequency module as input to process signals having frequencies that do not result in resolution degradation (beyond a specified amount) separately from signals having frequencies for which the resolution is degraded” (see paragraph [0039]) and “other operating parameters, such as the logging speed and/or the measurement interval may be adjusted during logging, e.g., to improve signal quality and resolution” (see paragraphs [0011] and [0027]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate San Martin’s teaching into Fanini’s invention because determinations from electromagnetic logs can be improved. Therefore, improvement azimuthal resolution of the EM log would be achieved. 
As per claims 2-4, 12, 13 and 15, Fanini further teaches that the one or more high-resolution measurements  are for each of the one or more tubulars (see paragraphs [0066], [0074]).
As per claim 20, Fanini teaches predicting a thickness of the one or more tubulars using a second set of one or more electromagnetic measurements from the EM logging tool (see paragraphs [0036], [0057] and [0066]).

3.	Claims 8, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini in view of San Martin and further in view of Zheng et al. (Pub. No. US 2017/0322182) (hereinafter Zheng).
As per claim 8 and 19, the combination of Fanini and San Martin teaches the system as stated above
The combination of Fanini and San Martin fails to explicitly teach removing or repairing the one or more tubulars that have the corrosion.
	However, Zheng teaches performing maintenance on a defected pipe (see paragraphs [0044] and [0047]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Zheng’s teaching into the combination of Fanini and San Martin’s teaching because appropriate actions would be taken to prevent severe damage of the tubulars.
As per claim 14, the combination of Fanini and San Martin teaches the system as stated above. 
The combination of Fanini and San Martin fails to explicitly teach combining known pipe nominal outer dimensions and thickness with the one or more high-resolution measurements.
However, Zheng teaches this feature (see paragraph [0047]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Zheng’s teaching into the combination of Fanini and San Martin’s teaching because appropriate actions would be taken to prevent severe damage of the tubulars.
As per claims 16 and 17, the combination of Fanini and San Martin teaches the system as stated above. 
the combination of Fanini and San Martin fails to explicitly teach creating a resolution-enhanced corrosion map that includes one or more tubular properties using the mapping function, wherein the one or more tubular properties includes a thickness.
However, Zheng teaches “building a defect library for the pipe 22, e.g. tubing string, as represented by block 56. Each of the defects stored in the defect library may comprise an individual attribute or a plurality of attributes including, for example, magnetic flux leakage signal, location of defect 28 on the pipe 22, corresponding tubing/pipe wall thickness, corresponding standard signature, pipe dimensions, whether the defect has been proved up by visual inspection, inspector validation, and/or other suitable attributes” (see paragraph [0047]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Zheng’s teaching into the combination of Fanini and San Martin’s teaching because appropriate actions would be taken to prevent severe damage of the tubulars.
As per claim 18, the combination of Fanini and San Martin teaches the system as stated above. 
the combination of Fanini and San Martin fails to explicitly teach predicting an azimuthal distribution of an anomaly using the resolution-enhanced corrosion map.
However, Zheng teaches “conducting data analysis on the history of the defect 28, predicting the future evolution of the defect 28, and/or predicting the effect of the defect 28 on pipe integrity” (see paragraph [0051]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Zheng’s teaching into the combination of Fanini and San Martin’s teaching because appropriate actions would be taken to prevent severe damage of the tubulars.
As per claim 20, Fanini teaches predicting a thickness of the one or more tubulars using a second set of one or more electromagnetic measurements from the EM logging tool (see paragraphs [0036], [0057] and [0066]).

4.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini in view of San Martin and further in view of Cobb (Patent No. US 4,953,147).
	The combination of Fanini and San Martin teaches the system as stated above except that the relationship between the EM log data and the database is formed using a deep neural network (DNN).
Cobb teaches that measurement of corrosion pits on the surfaces of metal tubulars within the boreholes of oil wells and subsequent analysis of ultrasonic echos using a rule-based artificial intelligence technique (see col. 1, lines 9-15 and col. 27, lines 30-56) and that “A rule-based Expert System analyzes the full waveform of the echo pulses returned from the tubular to determine the most likely characteristics of the surfaces which produced the full echo waveform. More specifically, the Expert System uses expertise about the acoustic properties of the target medium, as well as constraints chosen by an expert, to determine which signal structures are informational and which signal structures are confounding. As the confounding structures are selectively eliminated from consideration, the Expert System draws conclusions about the condition of the target surfaces” (see abstract) (The examiner notes that DNN is an artificial intelligence algorithm).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Cobb’s teaching into the combination of Fanini and San Martin because proper analysis of the conditions of the tubulars would be performed and therefore appropriate actions would be taken to prevent severe damage of the tubulars.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot.  However, upon further search and consideration, a new ground(s) of rejection is made. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857